Title: [Diary entry: 25 May 1787]
From: Washington, George
To: 

Friday 25th. Another delegate coming in from the State of New Jersey made a quoram; and Seven States being now represented, the body was Organized and I was called to the Chair by a unanim. vote. Major Jackson was appointed Secretary—and a Com[mitt]ee consisting of Mr. Wythe, Mr. Hamilton, and Mr. Chs. Pinkney chosen to prepare rules & regulations by which the Convention was to be governed. To give time for this it adjourned till Monday 10 Oclock. Returned many visits in the forenoon and dined at Mr. Thos. Willings. Spent the Evening at my quarters.